Title: To Thomas Jefferson from Anonymous, 3 April 1808
From: Anonymous
To: Jefferson, Thomas


                  
                     Sir,
                     South Carolina, Barnwell-DistrictApril 3rd, 1808.—
                  
                  Nearly two terms have elapsed, since you have been called to the presidential Chair; your wisdom and moderation in guiding the helm of State, are admir’d by many; your good intentions and fidelity to your Country, are acknowledg’d by almost all your Countrymen and fellow Citizens.—Various religious Sects have united in calling you to your present high and important Station: Unwilling to believe every slanderous report, concerning the looseness and infidelity of your religious principles, which have been represented by some persons, as almost approaching to atheism.—Such principles, we believe to be inconsistent with common Sense,—to say nothing, of sound philosophy;—here, we shall leave them.—
                  You know, Sir, that happily we have no establish’d or National Church; that with us the conscience of mankind is free and unshackled.—Of course, in Times of public calamity, when the judgments of a sin avenging God, are hovering over our guilty Land; it is to you, Sir, that they/we must unitedly look, for to call them/us together, to deprecate the Divine vengeance,—to implore mercy, and seek forgiveness, thro’ a Mediator.—The history of the World, but especially the Book of God, the Bible, abounds with examples of this kind, and their happy effects;—Nineveh was spared, tho’ a most Sinful City, when she humbled herself, fasted, & prayed unto the God of Heaven; and even Sodom, that sink of pollution, would have been spared, had she contained only ten righteous persons! Have we not reason to hope Sir, that United America, sinful as she is, contains her myriads of this description.—And is she doom’d to slumber on the verge of perdition, thro’ the infidelity of her chief pilot!—Forbid it, Heaven! “Sanctify ye a fast, call a solemn assembly, gather the elders, and all the inhabitants of the Land, into the House of the Lord your God, and cry unto the Lord,” that his wrath may be turned away, that the Blessings of peace, liberty, and independence may be continued;—that upon all our Glory there may be a defence.—
                  Be assured, Sir, this omission has been long observed and deplored by many thousands of your religious fellow citizens.—No matter from whom this comes; ’tis directed to a wise Man; who, is yet willing to be wiser,—we would hope.—
               